Citation Nr: 0421649	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  96-08 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a low back 
disability with radiating pain to the left hip and left leg.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for stomach symptoms, 
including as a manifestation of an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision.  The veteran filed a 
notice of disagreement in October 1995, the RO issued a 
statement of the case in February 1996, and the veteran 
perfected her appeal in April 1996.  

As noted in a March 1999 Board remand, the veteran advised 
prior to a Board hearing that she does not have a separate 
hip disability, but that the pain in her hip originates in 
the low back and continues down into the left hip and the 
left leg.  Accordingly, the Board has designated one of the 
veteran's claims as being entitlement to service connection 
for a low back disability with radiating pain to the left hip 
and left leg.


FINDINGS OF FACT

1.  The veteran's complaints of sciatica in service were 
acute and transitory in nature and the preponderance of the 
evidence is that any current low back disability with 
radiating pain to the left hip and left leg was not caused by 
any incident of service.

2.  The preponderance of the evidence is that any current 
sinusitis was not caused by any incident of service.

3.  The preponderance of the evidence is that the veteran's 
current gastroenteritis was not caused by any incident of 
service.

4.  The veteran served in the Southwest Asia theater of 
operations from December 26, 1990, to May 5, 1991.

5.  The veteran's stomach symptoms have been diagnosed as 
gastroenteritis. 
CONCLUSIONS OF LAW

1.  A low back disability with radiating pain to the left hip 
and left leg was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  Sinusitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

3.  Gastroenteritis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

4.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2003).   

5.  The claim for service connection for stomach symptoms as 
a manifestation of an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of operations 
during the Gulf War is without legal merit.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. §  3.317 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's claim for VA benefits (made on a VA Form 21-
526) was received in March 1994.  She has not raised (nor is 
there, in fact) any issue as to the provision of a form or 
instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2003, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate her 
claims, as well as what information and evidence had to be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to submit any evidence 
in her possession that pertained to the claims.  Thereafter, 
by a June 2003 rating decision, the RO continued to deny the 
claims for service connection.  

During the course of this appeal, the veteran was also sent 
numerous development letters, notices of rating decisions, a 
statement of the case and supplemental statement of the case, 
as well as a Remand by the Board.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing her of the information 
and evidence necessary to substantiate her claims.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

In August 1998, the veteran testified in Washington, D.C., 
before a veterans law judge who is no longer employed by VA.  
The transcript of this hearing has been associated with the 
claims file and was carefully reviewed by the Board.  In a 
June 2004 letter, the veteran was advised that she could 
request a new hearing before another veterans law judge.  She 
was advised that if she did not respond within 30 days of the 
letter, it would be assumed that she did not want an 
additional hearing.  The veteran did not respond to this 
letter within 30 days.

The veteran underwent VA examinations in September 1994 and 
the reports of these examinations were carefully reviewed by 
the Board.  She failed to appear for a battery of VA 
examinations scheduled to take place in March 2003.  VA has 
made a reasonable effort to have the veteran examined.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO (which referenced 38 C.F.R. § 
3.159 in its July 2003 supplemental statement of the case) 
and there are no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
these claims yet again, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

II.  Claims for service connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Low back disability with radiating pain to the left hip 
and left leg

Service medical records reflect that at her November 1983 
enlistment examination, the veteran denied any history of 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity.   Examination revealed normal spine and "other 
musculoskeletal."  

In December 1984, she sought outpatient treatment for pain in 
her legs from the buttocks to dorsal mid thigh, which she 
said worsened with walking.  She deferred an examination but 
was assessed as having sciatica.    

In October 1985, she sought outpatient treatment for a range 
of gastrointestinal symptoms, but also reported a three-week 
history of low back pain.  Following the examination, the 
assessment included nausea and vomiting and rule out urinary 
tract infection.     

VA outpatient records reflect that the veteran sought 
treatment in March 1993 for low back pain and hip discomfort.  
She sought outpatient treatment in March 1994 for an on-and-
off, five-year history of recurrent low back and left hip 
pain.  It had worsened in the last three years, and coughing 
apparently aggravated the symptoms.  There was no history of 
trauma.  She was assessed as having possible sciatica versus 
herniated nucleus pulposus.  It was subsequently noted that 
X-rays of the lumbosacral spine and left hip were negative.  
A March 1994 EMG was also negative.  A March 1994 VA x-ray of 
the left hip showed no abnormality, and a lumbar spine x-ray 
revealed a very slight scoliosis at the dorsal-lumbar 
junction with the convexity toward the right side.  A CT scan 
of the lumbar spine conducted in April 1994 revealed a disk 
bulge at L4, L5 and L5-S1. The bulge did not deform the 
thecal sac. The veteran was advised that she may need a 
myelogram if her symptoms persisted.  

At a September 1994 VA examination, the veteran complained 
of, in pertinent part, low back pain for several years.  She 
also complained of pain in the hips and buttocks (left 
greater than the right) and occasional lower leg 
radiculopathy on the left in the distant past (none 
recently).  She had been bedridden for several days earlier 
that year due to severe low back pain.  She had been treated 
with muscle relaxants and non-steroidals.  There was no 
history of physical therapy.  Following an examination, the 
impression was that the veteran had chronic, intermittent, 
exertional low back pain.  

In May 1995, she sought VA outpatient treatment for pain in 
her left hip and right leg.  Following an examination, she 
was diagnosed as having chronic myofascial discomfort.  In 
December 1995, she sought outpatient treatment for a four-day 
history of right lower back and hip pain.  X-rays of the 
right hip and lumbar spine were negative and she was 
diagnosed as having sacroiliac dysfunction.  

In December 2001, she presented for VA outpatient treatment 
for acute lower back pain which was radiating across her hip 
and down the right thigh.  She said she felt a "pop" in her 
lower back when putting her baby in a car seat.  She also 
complained of a history of back spasm for years.  On x-ray, 
the lumbar spine appeared slightly scoliotic.  The height of 
the vertebral bodies and disc spaces was well preserved and 
there were no metallic foreign bodies or loss of lordotic 
curvature.  

In January 2002, the veteran sought VA treatment for low back 
pain.  An MRI revealed low-lying conus medullaris, 
terminating at the L2 level, central disc herniation at L5-
S1, thoracolumbar dextroscoliosis, multilevel disc bulges 
without any associated significant spinal canal stenosis, and 
mild left neural foraminal stenosis at L3-L4.  She agreed to 
undergo a neurosurgical consultation and an EMG to evaluate 
her for possible surgical nerve impingement.  She again 
sought VA treatment for low back pain in March 2003.  She 
reported that the pain had begun after she had been in an 
"accident" during the Gulf War.  She was assessed as having 
lumbago chronic back pain and sciatica since 1992.

Although the veteran was found to have sciatica in December 
1984, this acute and transitory condition appeared to have 
resolved by 1985 (over six years prior to her discharge from 
active duty).  Although radiological studies have confirmed 
that she currently has a back disability, there is no medical 
opinion which specifically links the current back disability 
to her in-service complaints of back pain.  The Board 
acknowledges that following the March 2003 outpatient visit, 
she was assessed as having had sciatica "since 1992," a 
year during which she was still on active duty.  However, 
there is no evidence that the VA health care provider 
reviewed the veteran's service medical records prior to this 
visit, or that the service medical records in fact reference 
any sciatica after 1984 or any "accident" involving the 
veteran's back.  Mere recitation of a veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].   

The weight of the credible evidence demonstrates that the 
veteran's complaints of sciatica in service were acute and 
transitory in nature and that any current low back disability 
with radiating pain to the left hip and left leg was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection for 
low back disability with radiating pain to the left hip and 
left leg, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Sinusitis

Service medical records reflect that in conjunction with the 
November 1983 enlistment examination, the veteran denied any 
history of sinusitis.  Examination revealed normal sinuses.  
Dental records reflect that the veteran was treated for 
diagnosed sinusitis in March 1985 (after complaining of pain 
in her upper right jaw).  She was again treated for symptoms 
of sinusitis in September 1986.  

At a September 1994 nose and throat VA examination, she 
reported that she would get sinus headaches approximately 
seven or eight times a year.  Antibiotics and over-the-
counter medications seemed to resolve the problem, and she 
was not currently having any symptoms.  Following an 
examination, she was assessed as having a long history of 
sinusitis.  

At a September 1994 audio-ear disease examination, the 
veteran said the trouble with her sinuses began in 1985, when 
she want to a dentist for upper teeth pain.  An x-ray at that 
time apparently showed sinusitis.  She stated that since 
then, she had had seven to eight episodes per year of mid-
face, ear, and maxillary tooth pain.  These episodes were 
accompanied by increased nasal congestion and post-nasal 
drip.  She usually sought medical attention and was treated 
with antibiotics.  After several days, the symptoms would 
improve.  Nevertheless, the veteran did not feel that her 
nose or sinuses had completely returned to normal.  Following 
an examination, the impression was that the veteran had a 
history of recurrent sinusitis.  A CT scan was recommended to 
rule out chronic sinusitis.   

There is some question as to whether the veteran currently 
has sinusitis (in its January 2004 written brief, the 
representative asked that a new examination be scheduled 
during a period of sinus flare-up).  However, the veteran 
failed to appear for a new VA examination scheduled to take 
place in March 2003 and of course, in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In any case, 
there is no medical opinion which links any current sinus 
complaints to the veteran's in-service diagnosis of 
sinusitis.  

To the extent that the veteran herself has claimed she 
currently has sinusitis which is related to service, the 
Board notes that as a layman, she has no competence to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The weight of 
the evidence demonstrates that any current sinusitis began 
many years after her active duty and was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection for sinusitis, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Stomach symptoms

The Board will first consider whether entitlement to service 
connection for a stomach disability is warranted on a direct 
basis. 

Service medical records reflect that at her November 1983 
enlistment examination, the veteran denied any history of 
frequent indigestion or any stomach, liver, or intestinal 
trouble.  Examination revealed a normal abdomen and viscera.  

In October 1985, she sought outpatient treatment for a range 
of gastrointestinal symptoms.  Following examination, the 
assessment included nausea and vomiting and rule out urinary 
tract infection.  A pregnancy test was performed and found to 
be positive. 

In December 1985, the veteran complained of vomiting and 
sneezing, and was treated for flu syndrome.  Subsequently in 
December 1985, she sought treatment for a mild pain in her 
right side.  She denied any vomiting, diarrhea, or vaginal 
discharge.  On examination, her right lower quadrant was soft 
but nontender.  Bowel sounds were positive.  There was no 
guarding or rebounding.  She was assessed as having probable 
mittelschmerz pain.  She continued to seek treatment for 
right lower quadrant pain associated with dysuria.  
Examination revealed a flat, soft and possibly palpable mass 
in the right lower quadrant. She was assessed as having rule 
out right ovarian cyst and rule out myoma uteri.  

In May 1986, she again sought treatment for sharp abdominal 
pain, and said that a miscarriage in the prior November had 
started this way.  Examination revealed mild suprapubic 
tenderness.  The assessment was possibly "threatened Ab" 
and pregnant with abdominal pain.  She again sought treatment 
for pain in the right lower abdomen in February 1987.  
Examination revealed a soft and tender abdomen.  She was 
assessed as having muscle strain.  In March 1988, she sought 
outpatient treatment for lower abdomen discomfort, worse with 
exercise.  Examination revealed a benign abdomen, and she was 
assessed as having mild musculoskeletal pain.  

In February 1990, she sought outpatient treatment for 
complaints of stomach cramps, diarrhea, and vomiting since 
the prior evening.  Following an examination, she was 
assessed as having gastroenteritis.  She again sought 
treatment for symptoms of assessed gastroenteritis in July 
1990.   

Subsequently in July 1990, she sought treatment for a three-
day history of diarrhea.  Examination revealed a soft, flat, 
and mildly tender abdomen.  She was assessed as having viral 
enteritis.  In November 1990, she sought treatment for a 12-
hour history of nausea and vomiting.  Examination revealed 
mild abdominal tenderness.  It was noted that the veteran was 
pregnant.  In April 1991, she sought treatment for nausea, 
vomiting, and dizziness.  She was hospitalized for two days 
with possible food poisoning.  She was observed over two 
days, with continued dry heaves, dizziness, and vertigo.  In 
conjunction with a May 1992 separation examination, the 
veteran denied any history of frequent indigestion or 
stomach, liver, or intestinal trouble.  The claims file does 
not include the actual May 1992 separation examination 
report.   

Private medical records reflect that in September 1994 (over 
two years after the veteran's separation from active duty), 
she sought outpatient treatment with complaints of stomach 
pain and diarrhea of one day's duration.  Examination 
revealed increased bowel sounds and mild diffuse crampy 
tenderness.  In February 1995, she sought outpatient 
treatment for dry heaves, irritated stomach, and light 
headedness.  In March and April of 1995, she was seen with 
stomach cramps and diarrhea, and was diagnosed as having 
gastroenteritis.  She continued to seek treatment for upset 
stomach in July 1995.  

At her August 1998 Board hearing, the veteran said that her 
stomach first started feeling "funny" when she was in Saudi 
Arabia.  She was reading a book at night when her stomach 
began feeling "kind of wiggly."  She woke up the next 
morning and started dry heaving.  She was put in the hospital 
for two days.  After that, she felt that she could not eat 
large amounts and had a constant upset stomach.  After 
service, she said she continued to seek treatment for stomach 
symptoms.

Although post-service treatment records confirm that the 
veteran has a stomach disability, there is no medical opinion 
which specifically links the current disability to her in-
service treatment for gastrointestinal symptoms.  The Board 
again notes that the veteran failed to appear for a March 
2003 VA examination which was designed to address this 
question.  In any case, the weight of the credible evidence 
demonstrates that any current stomach disability was not 
caused by any incident of service.  As a layman, the veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of any stomach condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for stomach symptoms on a direct basis, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied on a direct basis.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has primarily claimed that she has stomach 
symptoms which are actually due to an undiagnosed illness 
which arose following her service in the Southwest Asia 
theater of operations during the Gulf War.  On November 2, 
1994, Congress enacted the "Persian Gulf War Veterans' 
Act," Title I of the "Veterans' Benefits Improvements Act 
of 1994," Public Law 103-446.  That statute added a new 
section 1117 to Title 38, United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 confirms that she served in the 
Southwest Asia theater of operations from December 26, 1990, 
to May 5, 1991.  Thus, she is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War). 

However, the very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Since the veteran's stomach symptoms 
have been attributed to a known diagnoses (gastroenteritis), 
there is no legal entitlement to consideration under the 
undiagnosed illness provisions.  Even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
due to an undiagnosed illness must fail, because her symptoms 
have not been attributed to a medically unexplained, chronic 
multi-symptom illness such as irritable bowel syndrome.  
Moreover, to date the Secretary has not determined that 
gastroenteritis meets the criteria of a "medically 
unexplained chronic multisymptom illness."

Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for stomach symptoms due to an undiagnosed 
illness must be denied as a matter of law.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Entitlement to service connection for a low back disability, 
with radiating pain to the left hip and left leg, is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for stomach symptoms, 
including as a  manifestation of an undiagnosed illness, is 
denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



